CTS Corporation Form 10-K Fourth Quarter 2009 EXHIBIT (10)(w) Second Amendment to the CTS Corporation Pension Plan (Amended and Restated Effective May 1, 2006 and dated February 4, 2005) Whereas, CTS Corporation (the “Company”) maintains the CTS CorporationPension Plan (the “Merged Plan”) for the benefit of its eligible employees; Whereas, the Merged Plan consists of a main Plan document and several appendices which form a part of the Plan and which together constitute a “single plan” as such term is defined in Internal Revenue Code Section 1.414(1)–1(b)(1); Whereas, Appendix C applies to employees and participants covered by the Resistor Network Division Plan; Appendix D applies to employees and participants covered by the Asheville Division, Electromechanical Group Plan; Appendix E applies to employee and participants covered by the Electromechanical Division Plan; and Appendix F applies to CTS Corporate Retirement Plan, all prior to the merger of said plans into the Merged Plans; Whereas, the Merged Plan has been amended and restated, with the most recent restatement dated February 4, 2005; Whereas, the Merged Plan was amended effective December 31, 2008 by the misnamed Second Amendment to the plan to affect certain additional plan mergers; Whereas, under section9.1 of the Merged Plan, the Company reserves the right to amend, modify, suspend, or terminate the Merged Plan (including the Appendices made a part thereof) at any time by resolution of the Board of Directors; Whereas, the Company has deemed it desirable to amend the Merged Plan to comply with the final regulations under Code section 415, effective July 1, Now, therefore, the Merged Plan is amended in the following particulars: 1. By substituting the following for Section 7.5 of the Merged Plan: “(a) Notwithstanding any other provisions of this Plan to the contrary, in no event may the annual benefit provided under this Plan (together with that provided by all other defined benefit plans of the Employer) for any Participant for a limitation year (which shall be the Plan Year) exceed the maximum permissible annual benefit allowed under Code section 415, as it may be amended from time to time or as allowed by regulations issued thereunder, and which, as permitted under the Code is hereby incorporated by reference. In determining the limitations under this section 7.5, the “RPA ’94 Section 415 Effective Date” under Revenue Ruling 98-1 (commonly referred to as the “GATT Effective Date”) shall be July1, 1996. Furthermore, a Participant’s “RPA ’94 Old Law Benefit” under Revenue Ruling 98-1 shall not be protected as a minimum benefit. (b) The maximum dollar amount payable from the Plan shall be automatically adjusted on January1 of each year to reflect increases in the cost-of-living, as determined by the Secretary of the Treasury. In addition, the dollar amount shall be increased as of July1, 2003 in order to incorporate the Code section 415(b)(1)(A) increase permitted by EGTRRA. All of the increases described in this paragraph shall be applicable to active Participants only. (c) After the limitations have been determined under (a) above, any reduction in benefits in any defined benefit plan of the Employer will be made in this Plan first. (d) In the event that any Participant is a participant in a defined contribution plan or plans of the Employer, the sum of the defined benefit plan fraction and the defined contribution plan fraction (as such terms are defined in Code section 415(e)) for any limitation year with respect to such Participant shall not exceed one. It is intended to reduce the benefits payable under any defined benefit plan to the extent possible, if necessary, to prevent the sum of the defined benefit plan fraction and the defined contribution plan fraction from exceeding 1.0 before reducing contributions to any defined contribution plan. Notwithstanding the foregoing, effective for limitation years beginning on or after July1, 2001, the provisions of this subsection (d) shall not be applicable to active Participants. 1 (e) “Compensation.” Compensation as used in this section means amounts actually paid during a limitation year which is the amount of income reported on Box 1 of the Form W-2 provided to the Employee by the Employer (or any other section of the Form W-2 which is analogous to Box 1, to the extent that such Form is hereafter revised), and shall also include amounts which are reduced pursuant to a salary reduction arrangement, under Code section 125, 132(f)(4), or 401(k). For limitation years beginning on or after January 1, 2008, the following provisions shall apply in determining an Employee's Compensation: (1) “Regular Compensation” includes compensation for services during the Employee's regular working hours, and also includes overtime, shift differential, commissions, bonuses, and similar types of payments. Regular compensation that would have been paid to a Participant if such Participant's Vesting Service did not terminate, and which is paid to that Participant within the later of (i) 2-1/2 months following the termination of Vesting Service, or (ii) the last day of the limitation year that includes the date of termination, shall be included as "Compensation." (2) Severance pay and parachute payments under Code section 280G(b)(2) paid to a Participant after his Vesting Service terminates shall not be included as Compensation. (3) The Code section 401(a)(17) pay cap limitation shall apply in determining Compensation under this section (4) Payment for unused accrued sick, vacation, or other leave that would have been included as Compensation if paid prior to the termination, which is paid within the later of (i) 2-1/2 months following the Termination of Employment, or (ii) the last day of the limitation year that includes the date of Termination of Employment, shall be included as “Compensation” if the Participant would have been able to use the leave if his service had not terminated. (5) Salary continuation payments made to Participants who leave employment to perform qualified military service (as defined in Code section 414(u)(1)), to the extent that those payments do not exceed the amounts the Participant would have otherwise received, if the Participant had otherwise continued to provide services for the Employer, shall be considered as Compensation. (f) In no event shall this section 7.5 decrease a Participant’s current accrued benefit calculated under the Plan as in effect on August31, 1983, August31, 1987, or June 30, 2007 provided such benefit complied with the maximum benefit limitation then in effect, and for the 2007 year, April 5, 2007.” 2. By adding the following for a new section 2.1(ee)(v) of Appendix C, D, E, and F of the Merged Plan: “(v) effective for Plan Years beginning on or after July 1, 2005, Limitation Compensation shall be subject to the Code section 401(a)(17) compensation limit which may be adjusted from time to time to reflect increases in the cost-of-living, as determined by the Secretary of the Treasury.” 3. By substituting the following for section 7.5 of Appendix C, D, E, and F of the Merged Plan: “(a) Notwithstanding any other provisions of this Plan to the contrary, in no event may the annual benefit provided under this Plan (together with that provided by all other defined benefit plans of the Employer) for any Participant for a limitation year (which shall be the Plan Year) exceed the maximum permissible annual benefit allowed under Code section 415, as it may be amended from time to time or as allowed by regulations issued thereunder, and which, as permitted under the Code is hereby incorporated by reference. In determining the limitations under this section 7.5, the “RPA ’94 Section 415 Effective Date” under Revenue Ruling 98-1 (commonly referred to as the “GATT Effective Date”) shall be July1, 1996. Furthermore, a Participant’s “RPA ’94 Old Law Benefit” under Revenue Ruling 98-1 shall not be protected as a minimum benefit. The maximum dollar amount payable from the Plan shall be automatically adjusted on January1 of each year to reflect increases in the cost-of-living, as determined by the Secretary of the Treasury. In addition, the dollar amount shall be increased as of July1, 2003 in order to incorporate the Code section 415(b)(1)(A) increase permitted by EGTRRA. All of the increases described in this paragraph shall be applicable to active Participants only. 2 (b) After the limitations have been determined under (a) above, any reduction in benefits in any defined benefit plan of the Employer will be made in this Plan first. (c) In no event shall this section 7.5 decrease a Participant’s current accrued benefit calculated under the Plan as in effect on August31, 1983, August31, 1987, or June 30, 2007 provided such benefit complied with the maximum benefit limitation then in effect, and for the 2007 year, April 5, 2007.” * In Witness Whereof, CTS Corporation has caused this Amendment to be signed on its behalf and attested by its duly authorized officers this day of September, 2009. CTS Corporation Attest: By: By: Its: Its: (Corporate Seal) +++++ 3 Third Amendment to the CTS Corporation Pension Plan (Amended and Restated Effective May 1, 2006 and dated February 4, 2005) Whereas, CTS Corporation (the “Company”) maintains the CTS CorporationPension Plan (the “Merged Plan”) for the benefit of its eligible employees; Whereas, the Merged Plan consists of a main Plan document and several appendices which form a part of the Plan and which together constitute a “single plan” as such term is defined in Internal Revenue Code Section 1.414(1)–1(b)(1); Whereas, Appendix C applies to employees and participants covered by the Resistor Network Division Plan; Appendix D applies to employees and participants covered by the Asheville Division, Electromechanical Group Plan; Appendix E applies to employee and participants covered by the Electromechanical Division Plan; and Appendix F applies to CTS Corporate Retirement Plan, all prior to the merger of said plans into the Merged Plan; Whereas, the Merged Plan has been amended and restated, with the most recent restatement dated February 4, 2005; Whereas, under section9.1 of the Merged Plan, the Company reserves the right to amend, modify, suspend, or terminate the Merged Plan (including the Appendices made a part thereof) at any time by resolution of the Board of Directors; Whereas, the Company has deemed it desirable to amend the Merged Plan to reflect changes in laws and regulations issued since the last restatement of the Plan; and Whereas, this Third Amendment is generally effective as of July 1, 2008, certain provisions are retroactively effective, as specifically noted herein. In cases when provisions are identified as retroactively effective, the Plan has been administered in a manner consistent with such changes at all times on and after such effective dates. Now, therefore, the Merged Plan is amended in the following particulars: 1. By adding the following as a new final sentence to section 2.1(kk) of the Merged Plan: “Further, the term married or marriage means only a legal union (including a common law marriage) between one man and one woman as husband and wife and the term “spouse” refers only to an individual of the opposite sex who is a husband or wife.” 2. By adding the following as a new section 5.6 of the Merged Plan: “5.6.
